Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 1 of 10



    Px: n7x                                                                       FILED BY                 D.C.
    1983FORM Rcv.01/2008
                                                                                       JAN 212921 t
                                                                                                  7'
                                                                                                   %
                                                                                                   z7tr
                                                                                          ASGE> :.No:u: '%x
                                                                                                          ..
    a'ûf
       -t
       .
        rlt
          '
          n 'llil'
                 lns't)n -15779.
                               -/:k                                                    cte:K u.e,Dl%r,:m -   .

    NamcandPrisonerz ookingNumber                                                      s.D'Q:FI,A.mMIAQ,
     rlbê-:'
           tam ,                                       -
    PlaceofConlinement
      /,t?.Fgax' bkt
    M ailingAddmss
                        -1l20
     q'  ,t'
           lo'   , 15-' b31t
     City.Statc,Zi Code
                            )I                          --
                                                      UN ITED STATES DISTR ICT CO URT
                                                                  DVSTRICT OF         -      9LôXX 0A
                          -
                                                       CJJTRHYXA/
                 k.           x      ,
    lJt
      zf-
        kto
          up à,rï,
             .

                 b(
                  :
                  '
                  )r)               ,.
                                                                       Case No.
                                                                                (TobcsuppliedbythcClerk)
     (FuIlNameofPlaintiff)

                              VS.                                      IO SO NER CIVIL R IGH TS C OM PLAIN T

      L.t..Gav ?'
                      .   t

                np arh n épt.d'am,'
                                                              .
                                                                      TG J& 8/ JD:/ QDA'
                                                                                       MA$ CnD

     df/lttz.'-J.D zl ,, y c'  t r'                                      OriginalCom plaint
                                                                       D FirstAmended Complaint
        Jjtp tf //-/1
                    $:0-
                       $k /!2t,t
                               l:14 ô;;'('it-                          E1Stcond Amended Complaint


     (Fu11NamesofDefcndants:DONOTUSEelal.)
                                                              A .JUR ISDICTIO N

      1.Jurisdiction isinvoked pursuantto:

                  a.I
                    Zl28U.S.C.j1343(a)(3);42U.S.C.91983
                  b.I
                    '
                    Y28U.S.C.j1331;Bivensv.SixUnknownFederalNarcoticsAgents,403U.S.388(1971)
                  c.IZIOther:(PleaseSpecify)
       Plaintiff: ujth.ï-vk
                          -: Lfjoso/)    -




       Institution/citywhereviolati
                                  onoccurred: Y0 C
                                                 X                             /
                                                                               *CX i
                                                                                   /
      3 FirstDefendant*: E.k...04c?./pn
        .


      Thisdefendantisacitizenof(stateandcounty)                            .

                                                                          f'I?a                .-fur?s f-aak
                                                                                                    -
                                                                                                           c-
                                                                                                            l-,
                                                                                                              ?   ,
      and isem ployed as:
            14
             -rtldn                                               atqlo'
                                                                       at> o#pn2?.
                                                                                 ,ï v--                           .
                               (IhllsitiQnandTitle)                                    (llstitîltion)
      Thisdefendantissuedinhis/her *vzindividual                        officialcapacity(checkoneorboth).Explainhow
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 2 of 10
    #




        1983FORM Rev.01/2008

    thi sdefepdanfwasactingundercolorgflaw:                                       ,                        ,           s
      -       '
                ;/
                 '%
                 -
                   n       J.j)            , -.v                 g   /.;       yu/              > 4yy o z
                                                                                                        .,. flp        g
                                                                                                                       ,               z4y.auuoyz
                                                                                                                                                .'
                                                                                                                                                 .
                                                                                                                                                 -
                                                                                                                                                 '
                                                                                                           t
         /'
         't
          )'
           r/'qot!q:,                                                                                                       '''   ''           -'




        4.SecondDefendant: H,pt-azh
        vhisdofkndantisaci
                         tizenortstateandcounty) rlot,t
                                                      lc)y,s/,,-Itolv
                                                                    f
            pauht.y                                          ,andisemploysaas:
             0,.
               '
               t-(
                 3(r-,
                     '(z/'                                                 atf u
                                                                               'allp o,îzo
                                                                                         ', t',
                                                                                              ?.
                                                                                               ,a                     ,
                                                                                                                      'atv,
                                                                                                                          '
                                        (PositionandTitl
                                                       e)                                             (Institution)

        Thisdefendantissuedinhis/her                                 individual           ofscialcapacity(checkoneorboth).Explainhow
        thisdefendantwasactingundercoloroflaw:
            ''h
              hk           7)                       j!                     '      .                               '               .'
                )
                ? n7tr
                     .
                     /'
                      a;,)../
                            -z.
                              t
                              '
                              y
                              '''(@jFfz.
                                    .
                                       g. 'y cn p, g,t>
                                                      L 'gya
                                                           '
                                                           ,
                                                           e- . y y
                                                                  .
                                                                  )p /p '-.
                                                                          a.
                                                                           #?#.,
                                                                               Z--//,JSJ .,
                                                                                          ;z-.
                                                                                             '
                                                                                             z/t.z
                                                                                             ,              j'

                       n
            t'/C' ftrf>ù'/1-
                           6t
        5 ThildDefendant:t)ct-khL
            .
                       .
                                 '
                                 )t
                                  of 'h(J
                                        ';;'to'.
                                               ?-
        Thisdefendantisacitizenof(stateandcounty) (-'(tc,.;/x.
        #î.efvt'.-tjAJ?, êt
                          ld/''
                              ?t
                               / ,andisemployedas:
                î'PJ 9;'
                t
                       (-
                        ,
                        '
                        çtz-
                        (PositionandTitle)
                                                                           atLùlsrql               /fJz,épkz
                                                                                                       (lnsti
                                                                                                                  -lvitm,
                                                                                                            tution)
        '
                                                                                      /
         Thisdefendantissuedinhis/her individualW'                 /officialcapacity(checkoneorboth).Explainhow
         th:ii
             7s.
               drefeny4antwa.sa.cting. ,;
                                   ,4   n)derj-,
                                               coloro
                                                    zfla.
                                                        wq
                                                        ;
                                                        ;r'',t'v,)ja.- .,.-w; z,
                                                                               yy (y;y g,
                                                                                        ),z'
                                                                                           gsym (,
                                                                                                 - ''- ,
                                                                                                 )S-   . tg ,z'
                                                                                                       jg.    Kf)q t.--.z                 .
                                                                                                                                          .
                                /                            g                        g                     vz,
                                .                        X
            pé zo ypz,>
            (1fyouwouldliketonameadditionaldefendants,makeacopyofthis(blank)pagenndprovidethenecessaryinformation.)

                    A defendantmaybenamed inanindividualorofficialcapacity,orboth.Tosutadefendantintheirintlividual
            capacity,youmustbeabletostatefactsshowing thatthedefendantwasactuallvinvolvedinviolatingyotlrrights.A stlit
            againstadefendantintheiroffidalcapacity isinreality asuitagainsttheofliceorpositionthedefendantholds.Only
            injunctivereliefisavailableinanomcialcapacitysuitagainstastateofficial.ThisisbecausetheEleventhAmendment
            confersimmunityuponthestateoritsoffkialsagainstmonetarydamagesresultingfrom federalcotlrtlitigation.
                           Gcoloroflaw''refersto whetherthepvrson lsaprivatepal'
                                                                               tyoral1employee,official,oragcntofastate,cmlnty,
            cits orthefederalgovernment.Therecan benocivilrightsactionundtrj 1983tlnlessthedefendantwas''actingundercolor
            oflaw.''AAerthecolorof1aw requirementismet,thenitmustbedetermined inwhicboapacitythedefendantisbeing sued.




                                                                                          2
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 3 of 10




    1983FORM Rev.01/2008

                                                      B.PREVI9USLAW SUITS
     1- Have you broughtany othm-lawsuitsw hile a prisoner:
                                               4
                                                                                                                           E1Yes   Z.
    2 lfyouranswer is yes,how m any'
                                   ?:                                      '
                                                                           .
                                                                                           ,              D escribe the law suitin the spacesbelow .
                                                                                       .



     3. Firstpreviouslawsuit:                                                  ,/               J'
                                                                                                    f'             ,
                                                                                                                  ,Z
                                                                                                ,                 .'   .

       a.     Plaintiff                           z           ')                     / ,.
                                              ,                                :,/         z                  '
                                              '
                                                          )
                                                          ,f
                                                           -l
              Defendants                                  ;l

              CourtandCaseNumber(iffederalcourt,identifythedistrict;ifstatccourt,idcntifythe
              county):            ),
                                  :
                                  ,
                                   k'
                                    ,7;
                                      ,
                                      'j> h
                                      '
                                          ,
                                                          .       .
                                                                  ,I
                                                          j        '
              Claimsraised:                   l
                                              ,/( j
                                              .       .
                                                                                                                                                       '




               Disposition (F01
                              .example:Wasthecasedismissed?W asitappealed?Isitstillpending'
                                                                                          ?)
       '



                                                  ?J //?
                                                                                               .,It,/j)r  .
                                                                                                          .
               Approxim ate date offiling law suit                                             ,'-' /
                                                                                               i'    '
                                                                                                     ,.
                                                                                                              ''.:
                                                                                                              .   j
                                                                                                                  ;..
                                                                                                                    -
       f.      Approximatedate ofdisposition                                                         '        '
                                                                                                                      /

     4. Second previous law suit:                                                    ,
                                                                       .       /           ;
        a. Plaintiff                                                       z
                                                                               ' /'
                                                                                /,,
               Defendants                                     ,t(
                                                              7
                                                              ,            #
                                                                                   .       j


        b. CourtandCaseNumbm-(iffederalcourt,identifythedistrict;ifstatecotlrt,identifythe
               county):                           7 /.
                                                     '>'
                                                       ?
                                                       )
                                                          f            .



               Claimsraised:                              /'
                                                           1
                                                           z/'    /
                                                                                                                                   -
           d. D isposition (Forexample:Wasthecasedismissed?W asitapptaled?lsitstillptnding'
                                                                                          ?)
                                                                                                                           '
                                                                                                                           y-
                                                                                                      y j'
                Approximatedateoffilinglawsuit                                                       ?1z
                                                                                                                  /

           f. Approximatedateofdisposition
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 4 of 10




        1983FORM Rcv.01/2008

    '
        5. Third previous lawsuit:
                                                  y '
                                                    %
                                                    h
          a. Plaintiff                           .'
                                      i
                                      I .       ' W
                Defendants            t.z       /   .
                                                    l

          b. CourtandCaseNumber(iffederalcourt,identifythedistrict;ifstatesotlrt,identifythe
             county):                   ;    '
                                             ,

                                                  / >
                                                  ,
                                                  '
                                                  .
                                                  ,
           c.   C 1aim s l*
                          aisod:                 /'     i

           d. Disposition (Forexample:wasthecasedismissqd?Wasitappealed?lsitstillpending'
                                                                                        ?)
                                                 //t
                                                   ,
                                                   -,'
                                                     .
                                                     ,
                                                     '-',
                                                        -
                                                         rJ
                                                          ;
                                                          '
                                                          !
                                                          I
                .     .- -                  .
                                                      /tz' f,
                                                            ''
                                                            y
                                                                                #
                                                                                C   j

           e. Approximatedateoffiling lawsuit
                                                                           :1           .
                                                                    ?/ '
           f    Approximate dateofdisposition                   /      j
                                                                       k
                                                                       kv':1            t
                                                                                        k
            .                                                   ,


        (Ifyouhavefiledmorethanthreelawsuits,makeacopyofthis(blank)pageandprovidethenecessaryinformation.)
                Haveyoufiled anyactionsinftderalcourtthatwtredismissed becatlse they wcrefrivolous,
                 ma
                       licious,orfailedtostateaclaim uponwhichreliefcouldbegranted? Yes t'Zùo.
                 Ifyou hjw ehad threeorm orepreviousfederalactionsdism issed forany ofthereasons
                 stated above,you may notbring anothercivilaction in form a pauperis unlessyou are under
                    immintntdangerofseriousphyslcalinjury,See28U.S.C.j 1915(g).
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 5 of 10




     1983FOI
           tM Rev.01/2008

                                                                C. CAU SE O F A CTIO N

                                                                         C OU NT I

     1. Thefollowingconstitutionaloro herfçderalcivilrighthasbeenviolatedbythtDefendantlsl:
        h'
         z? tltlvrz/c ' A / ew v o ,
                 '
                                                t'/zjrj ,vo's 'u s/ zzp z-;- ' '-z -r., -
                                                                               .                                    .       , -
                                                                                           .k                  i
         .   )   /' r
                    /z !                         '
                                                 wy p g- S (
                                                           ('( gjglc/ s.
                                                                       ;(j
                                                                         xé.
                             (

     2. CountIinvolves:(Checkonlyone;ifyourclaim involvesmorethanoneissue,eachisstleshouldbe
        stated inadiffemntcount)   L Mail       F-lAccesstothecourt n uedicalcare
     C1oiscylinaryproceedings
         .                         D property I--IExerciscof-religion n actaliation
     Z Excessiveforcebyanofficer                               U Tla,
                                                                    .eattosafbty           I-lother:
     3.SupportingFacts:(Statcasbrietlyaspossibletlw FACTS supportingCount1,withoutcitinglegal
     authorityorarguments.DescribeexactlywhateachDefendantdidordidnotdotoviolateyourrights.)
                                     j                  .            ,     j       ,            .      .

     i) '&,C rl$lq ' hb ( ' '1#: /?J' z' t.                 Yys , fkp yy uossys
                                                                 .                     ,                   .




       9t6 i',,/z//-
                   -tlrlktcé'
                            .pn 4,// 4 v,'-/ ,;,, zpz/J:V ;/.    '/e#/: y ' p//6,i'
        //t' '
         '
                     l
                     ?4 ' /1Qn tltl, ''kz.'
                                          ,ea r r :/.
                                                    44,'9 vk z'/71.
                                                                  'ss)/ /w,,fzzvtz4swc'
                                                                                      -
                                                                                      v'
                                                                                       z
     '
     A k?ts '1-   ,.'/-tx-s,t .v ' bvl,,é/7:,s
                     -                          *pl,#/z  --
                                                          evèa/ n'  .$ , ..   /vJzsx--
     ôû/ a.
          /
          ot, r.
               /.
                /,././,0                                      .1.
                                                                *y-.'
                                                                    .
                                                                    t ,4s.
                                                                         w /v..
                                                                              //)4,pk-
                                                                                     i; /cn 7az z' ./
             n ,/z?                        '
                                               J&Jc4x        ;' /y , z.y,g wjv//ltlyt                              z.. X.




     4.                      Injury:(Statehow you havebeeninjuredbyDefendanttsl'actionsorinactionj,
                     v   .       .   o(-          '      2ls ,z) & n
                                                        /'                             '.z?tt/1s tv :>l/ tom f ' ,C AziF.
                                                                                                                        $ SZZ'
                                                                                                                             Y
     '               '
      4              .'     $/1p/.o m .
                             .        //    ' d//8,-$,? hrqor ,,pp .JaJz- 4 'u, a/'s'wz,. ,-e z
     .       ,           ;?.'.î? '.r wp/zv,è /; /:'-a///-/->#s'rgts,po
                                                                     .-
                                                                      l.o,,/ gkzvn/s'z</,/,'rwa-/r-Jz
     5t'
       I#II
          JJ./1/:,
                 o/-,é# )'
                         w-$Jak.:&h )fnf
                                       z'
                                        -
                                        k.tàvâ
                                             .piy'lard&,z/z'
                                                           z'
                                                            a/J,y/fzoo4,,
                                                                        z/,'
                                                                           5>,
                                                                             -
                                                                             ,
                                                                             v?r./:
                                                                                  7./w'
                                                                                      2
     (acanotjo/:kvl
                  àj .
                     astttœc x,csaz
                                  j ts5r
                                       ?-'
                                         5'/> q
                                              -yîn.,n
                                                    >-zh,% ,vv .&z?v-s/
                                                                      y ::z,,ozuzs-
    sok?/,zn svwqti,f,;.
                       sQka/àwn 4,,
                                  -& ,a/1k.ky r,
                                               '
                                               ry-
                                                 sz/o/yx/tgs.
                                                            /,'
                                                              a.
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 6 of 10




    1983FORM Rev.019008

                                                              CO UN T IT

    1.           ,   Thefpllowingconstitutional 1-othçrfederalcivilrighthasbeel)violatedbytheDekndanttsl:
         ,
             A            '/*          ';/;y/Yz/zsz,'k-zw ' A- ..,,r0tp - ,,
                                                          ,
                                                                           -. n z , z z;;zz v.
                                                                                ..
                                                                                             '      ,'
                                                                                '                                .
                          .


         p ,ih                     zu
                                    ' &-i J '/Qnt/,.pé/.
                                                       ,
                                                       >-
    2. Count11involves:(Checkonlyone;ifyourclaim lnvolvesmorethanoneisstle,eachissueshould
      bestatedinadifferentcount)  I-lMail       I
                                                -IAccesstothecotlrt I  '
                                                                       Z Medicalcare
    1-1oisciplinaryproceedings    rlproperty I  --IExerciseof-rcligion F-llu taliation
    r-Isxcessivefbrcebyanof-
                           tuer                     I-l-rhreattosafbty     n other:

    3.SupportingFacts:tstateasbrietlyaspossibletheFACTSstlpportingCountII,withoutcitinglegal
    authority orarguments.Describeexactlywhateach Defendantdidordid notdo to violatcyourrights,)
     f) /1:4 'fIon .. /,'
                        J srp 's /z ':- ,t// Jzo-     v.;c V/#,a/;/>oe-àzk puz/g
                                                              y                        .<
                                                                                                         '




      o ?' #--'Jtqâivk.*'*'
             -
                               dait/1'
                                     /'i,
                                        ?z'lj', /r/' ?
                                                     #
                                                     - Ae/ Ja- so/l /z
                                                                     p -ff''h
                                       ?                      .   ,
                                                                  .        i'    ,.
                                                                                  ,.
                                                                                        '                -   k   /'   /z
                                                                                                                      ./ '     ,
                                                                                            .

             &> '-1/) /,
                       ??t'
                          *                     t
                                                    - '. i'' .
                                                             ?', '1t:/- ,1/ -#/'
                                                                               z?v-.''
                                                                                     .
                                                                                     ,
                                                                                     $ ' f4
                                                                                          ./7 >.
                                                                                               ?vny;
                                                                                                   r
                                            ,

         'ï'
           (-./
              $
              /'rtz .
                    ' ,,'4,
                          .
                          /'a q, J,
                                  '
                                  ,?/./#
                                       ' .,    t
                                               :
                                               tk#h zay a/ , y' ?       a?''on
      p, l
         'q,
           k; ù;, ,'l ;/    ,16 ,'c,/,.ôkt / kz mtnz' y/
                                                       ').
                                                         , Jthh /:. s.2
                                                                  /
                                                                      /,
    4'Cù 'c v'
             ?
             ,x.
               ) 1- h,
                     s/'
                       -
                       s# 4. ?/,,'#.r .p ,sv'
                                            tf
                                             x-
                                              ,.
                                               ,
                                               j./-
                                                  .
                                                  -,4.
                                                     ,,                                 W




     4.,             lnjul-y:(Statehow youhavebeeninjuredbyDefendanttsl'actionsorinactions.                               g.
                p ,p. , /) '6' z 7 / h ,.r' v'-.' Ttz-
                      f'
                      ,         /' ,                   zw i'''
                                                             yd,g )f/,JJ-'I ,.@?/J
     )4:A r t b ?,,
     '
                  :.
                   t,:/ hv,é. k'?///
                                   -,' .  ,7
                                           /tz,'p//
                                                  '//:',.,r' $#?-.# ,
       '. cpbtt   n ',    .
                          zs, . v' -.v-/ t -:) i'-z,' lv.;. .5 p'uî,&l''z 'tk/z>
     U4,
       J.ik-z'ê/nm ,,
                    #z,;/.l/l
                            tyy)/k/yr./4,,/,
                                           éékvpp
                                                -x'  1,:7ayt',9 .>'Azzzp.
                                                  t//,
                                                     .                  a
                                                                        y,p0w,.
                                                                              //4aâ/wf/
                                                                                      .
                                                                                      r         ,



    lqol
       k'n/cgJ?I-s ùmJo
                      .
                       ;.
                        //
                         )satàjvrkkzallx,ke/
                                           p/4c2.vfJvov,//,
                                           6
                                                          t/?ili
                                                               vllys/.#?ta?s
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 7 of 10




    1983FORM Rev.01/2008

                                                               CO UN T lll

               Thefollowing constitutionalorptherf deralcivilrighthasbeenviolatedbytheDefend ntts): z
              /.
               k- //g ya - .:/.
                              4                 o p.                 .    zz-,-tzz         z       . '   .z z -hxaz.v    ,
                                                                                               /

                    l ' p zz
                           -p'pa#/z/'zsz,? z-                                    '
    2. CountllIinvolves:(Checkonly one;ifyourclailn involveslnorethanoneisstle,eachissueshotlld
     bestatedinadifferentcount)     L Mail        I'-IAccesstothecourt n uedicalcare
      Disciplinaryproceedings       U propel.ty 17lExerciseot-religion n ltetaliation
    L Excessiveforcebyanofficer     U-rhreattosafety      'other:VbL / â        n/ t'zc
        3.SupportingFacts:(StateasbrieflyaspossibletheFACTSstlpportingCount111,withoutcitinglegal
        authorityorarguments.Describeexactly whateachDefendantdidordidnotdotoviolateyourriglyts,)
              /l
               n.
                p//;/'uc  q)'îi.s?, dît,.$#p êlk-,-ke
                                        .           zzasfklv#.d,$ozzvuo?ôbutz.-
         'î,t
        pl  ,v.
              q
              -/), s'viltir
                          lb u/t,
                                tàbb' ,laaay- /J,'h #'&//  4,,-/-
                                                                ,7 #k/''btsldz'
                                                                              p
    '



        4t4
          , .,c,atct,
                    .
                    fz .
                       1-#.,;
                            a,                           '
                                                             '
                                                             z#)n A'6 /,kk,
                                                                          r./,hks ' /4s z',-
                                                                                           t1'z.,s.o
                                            '
                               y

              )/) a ''l'
                       f l
                         '
                         /l )f/.
                               c . v;
                                    t/                               ,
                                                                                     )
                                                                                     ( 'tys.t
                                                                                 ? 'd'z? .  j yj,joy
                                                                                                   ,;
                                                                                                    yy (()yj
         .
         .    'j   ('j .ljx
                      '
                          y'
                           tt
                            k-
                             !) ,; -û jk
                                       .
                                       l v,.       k/
                                                   ,k; t / Jo@
                                                             / .';,
                                                                  4'.
                                                                    ,                                         ?.7/,-
         '    x ot
               -
                 .) ': p;;'   tJk
                                - t'o''
                                      -o k.s t
                                             11,
                                               ?, 2z,
                                                    /.
                                                     ?
                                                     , d/
                                                        '
                                                        )c'o; ï,&'#,




        4.'        lni ury:(Statehow youhavebeen injuredby Dtfendanttsl'actionsorinactipns.
                   r.-
                                                    ij                   ,-o.j       y ,. -          opv #,(uo ,e+
                                                '

                          .1       t)       , / J;- lttz' d# ,& .4. #/4'zz7/.- v$ '.
                                                    -
                                                                                   ?'.
                                                                                     J.-61$                     /
                                                *                                      ,                             v
        '
         ,
         'q,.na.. #,4 ,.             -,, k rt  u 4 u,     . /;; . /. rq z /    +,3, z,,z//êo/z vs-.
         (lfyouassertlnorethanthreeCounts,makeacopy ofthis(bank pageandprovidethenecessary informa'1011.)
                                                                                                            ,c,4
        1d: :tt%l    4.4 ypa/ztt     -btu/-. //4//4, s/./p''àn' y
                                                                ,' rzcz'tz''''/I/,zV/azz-uj't           z#- / g/az'.
                                                                     7
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 8 of 10




          IL(bA'rN
      1983F0RM Rcv.012008

                                                                                       D.REQUEST FOR RELIEF
          Statebriefly exactly whatyou wantthe Courtto do foryou. M ake no legalarguments. Citc no cascsorstattltes.

  lI va'<i ?b,/)f
                '.;?,& t, 1,/ ,.. t vd #' .l z.# $r.
                                                   / ,'/.
                                                        ,/é /,145.
                                                                 / tin 't,-
                                                                          /
     '7l)msi',oc(lt
     j               hlzaf-s.
                    .-
                                   '
                                     -



  2 TN r fi
  .
      ,
               )           . ,r. & .
                                   .4/   jy'g.
                                             (j v.
                                                 ;         z
                                                           yy,/;h(jy- h
                                                                      y
                                                                      *
                                                                      '.
                                                                       eo
  3 lfpr. . ,p,(')/ 't /z)?'t
      ,
          -         .       jl.e1 7 ? ,
                               '       'm , /,' zz 'zaz///,zws /.
                                                                z/
                                                                ,
                                                                 ,c',/,y.-
  t.
   /.' fn/k1.
            é.
             k (qtmt
                   . '
                     n, -
                    nt   ,jv,mt 'Jùt
                                   2 $ .
                                       , , '
                                           g), ;
                                               ,)) . ? . y,
                                                            k
                         , ,
                                                            j       ,

  5 422                        t'
                                n .r -
                                     $. à/ ;tl , '& /,
                                                     /')


                  1understandthatafalsestatementoranswertoanyquestioninthiscomplaintwillsubjectmeto
          penaltiesofpeljury.1DECLAREUNDER PENALTY OF PERJURY UNDER THE LAWSOFTHE
          UN ITED STATES OF A M EM CA THA T TH E FOREG OIN G IS TRU E AN D CORRECT. See28
           U.S.C.jl746and18U.S.C.j1621.
                                               I                          ;                                          .

              signedthis l
                         'r@1' dayo.
                                   f .                                         '
                                                                                           <'                  ,' .
                                                                                                                  /1.
                               z'n                                                 3
                                                                                   ) ('on!
                                                                                   .     -
                                                                                                                   tyitarl

                                                                                       '
                          /
                          .r              .-
                                           .,, a/a.;                               .
                                                                                           .
                                         **    . .      )                                           yjjs.
                                                                                                        yvz.
                        y
                        . /r.. g ..
                                  yk .                                  ..
                                                                         z.,                   ,:uz,4.y.
                                                                                                  r.   (t.
                                                                    .                           -

               /,a,
                  .                                    (sjg afure'f laintifg
              ('-


                                                                                               A DD ITIONA L PA GE S
              A lIquestionsm ustbe answ ered concistly in the properspace on theform . lfneeded,yotlm ay attach no
              morethanfifteen (15)additionalpages.Numberthesepagesinrelationtothef5nalpagentlmberofthe
              sectiontlzatisbeingextended(i.e.additionaldefendants'pagesshouldbenumbered'd2A,2B,etc.,''
              additionalpreviouslawsuits'pages$d4A,4B,etc.,''additionalclaimsshotlldbentlmberedç$7A,7B,etc,''
              Thisform .however,m ustbe com pletely filled in to the extentapplicable.




                                                                                                               8
                                                                                                                                                                     k                 N
                                                                                                                                                     T
                                                                                                                                                     àé
                                                                                                                                                      y             =xh       qjJ
                                                                                                                                                                              p
                                                                                                                                                         .- -       X        jbt
                                                                                                                                                     Q
                                                                                                                                                     ïQ             np.-
                                                                                                                                                                    ,. j           /
                                                                                                                                                     '
                                                                                                                                                     y'7                               Q
                                                                                                                                                                    %         k.
                                                                                                                                                                     c        :
                                                                                                                                                                             <<
                                                                                                                                                                              %
                                                                                                                                                                              .
                                                                                                                                                     k
                                                                                                                                                     '.- vo                  û         c
                                                                                                                                                                                       %
                                                                                                                                                     r
                                                                                                                                                     44 t.r.o .'o
                                                                                                                                                     Q  1 z          .
                                                                                                                                                                                       o-
                                                                                                                                                         -4 - .9     .
                                                                                                                                                     .o z:s a-
                                                                                                                                                     -      . u
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 9 of 10




                                                                                                                                      N %>
                                                                                                                          ..-..
                                                                                                                            rn
                                                                                                                           w...
                                                                                                                              J
                                                                                                                                          Yu.
                                                                                                                                          '
                                                                                                                                          srh
                                                                                                                                            .
                                                                                                                                             .
                                                                                                                          f,''.
                                                                                                                                          Q:N
                                                                                                                                            w        3N
                                                                                                                              '%          ,.< .      x-N
                                                                                                                          $.
                                                                                                                           sxf-nA-j         C7--
                                                                                                                                            .
                                                                                                                                          x w,       <
                                                                                                              :
                                                                                                              .D                      C                  %
                                                                                                                                                         K
                                                                                    $rrmv.                   k>k
                                                                                                               ,'
                                                                                                                            %                                   3
                                                                                    ..
                                                                                       <
                                                                                           *!k               <..-.. $>
                                                                                                                  >
                                                                                                                          --L5        ...
                                                                                                                                            p              .
                                                                                       <e                                  . .            CP.w
                                                                                   !(.
                                                                                   .
                                                                                      %%                                    %w
                                                                                    h
                                                                                    se
                                                                                    >
                                                                                      J          * '*
                                                                                                  reek        ,%            UD
                                                                                                                                       .'
                                                                                                                                          W
                                                                                                                                          c
                                                                                                                                             '>
                                                                                                                                                                G
                                                                                       -%
                                                                                        .v-
                                                                                        g
                                                                                           s%
                                                                                          x.;
                                                                                            j
                                                                                                  ''''                      -               %3j                 m        t
                                                                                   e>'
                                                                                   '
                                                                                   k   J         >-,-e
                                                                                                                trehmk
                                                                                                                > rJx
                                                                                                                                       C7
                                                                                                                                        .N
                                                                                   h..%''
                                                                                     .
                                                                                                             r .wQ
                                                                                                                 .
                                                                                     &                                      '
                                                                                                                            7x-              C
                                                                                                                                             *
                                                                                    x-..h                           -=*                      qhh..
                                                                                                                                                 x
                                                                                                  k.-'-..J     ..w..
                                                                                                                 -'*.                       ...,.
                                                                                       &w                           )    -,+uw     xx
                                                                                                                                    s.
                                                                                                                                     '.
                                                                                                                                      w
                                                                                       l
                                                                                       t          (
                                                                                                  'W                N
                                                                                                                    a '
                                                                                                                      -
                                                                                                                      ''
                                                                                                                       ....
                                                                                                                          ,!
                                                                                                                           ...,
                                                                                                                              .'
                                                                                                                               , '
                                                                                         rq>pe
                                                                                       1.w.  )
Case 1:21-cv-20272-KMM Document 1 Entered on FLSD Docket 01/22/2021 Page 10 of 10




                                                                                    *-kz. .....> .
